DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 for application number 16/228,461 has been considered and entered.

Response to RCE
This office action is in response to RCE filed on 05/03/2021. After the examiner’s amendment shown below, claims 1, 8 and 15 are independent. Claims 3-5, 11-12, 16 and 18-21 are cancelled. Claims 1-2, 6-10 and 13-15 are amended. Thus, claims 1-2, 6-10, 13-15 and 17 are pending and being considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the applicant’s representative- Mr. David F. Lee (Reg. No. 60,474) on 05/19/2021. The summary of the interview is attached.

Amendments to the Claims
The application has been amended as followed:
Claim 1 (Currently Amended): A computer implemented method, using a hardware processor, the method comprising: 
initiating a data channel over a computer networked gaming service, including generating a first channel key, the first channel key being used to encrypt content communicated over the data channel, and generating a first encrypted channel key by encrypting the first channel key with a public key associated to an owner of the data channel, wherein the data channel communicates information over the computer networked gaming service; 
adding, using the hardware processor, a participant to the data channel, including generating a second encrypted channel key by encrypting the first channel key with a public key associated to the participant; 
wherein a first message sent via the data channel includes the first encrypted channel key and the second encrypted channel key, such that the first message being sent transmits the first and second encrypted channel keys with encrypted content of the data channel; 
removing the participant from the data channel, including generating a second channel key, and generating a third encrypted channel key by encrypting the second 
wherein after the removing the participant from the data channel, then a second message sent via the data channel includes the first, second, and third encrypted channel keys, such that the second message being sent transmits the first, second, and third encrypted channel keys with encrypted content of the data channel;
wherein upon receipt of the first message by a user device associated to the participant, the first channel key is decrypted from the second encrypted channel key using a private key associated to the participant, and the decrypted first channel key is further used to decrypt the encrypted content of the message.  

Claim 2 (Currently Amended): The computer implemented method of claim 1, wherein upon receipt of the first message by a user device associated to the owner, the first channel key is decrypted from the first encrypted channel key using a private key associated to the owner, and the decrypted first channel key is further used to decrypt the encrypted content of the message.  

Claim 3 (Canceled).  

Claim 4 (Canceled).  

Claim 5 (Canceled).  

Claim 6 (Currently Amended): The computer implemented method of claim 1, further comprising: prior to removing the participant from the data channel, adding a second participant to the data channel, including generating a fourth encrypted channel 

Claim 7 (Currently Amended): The computer implemented method of claim 6, wherein the first message sent via the data channel further includes the fourth encrypted channel key.  

Claim 8 (Currently Amended): A computer implemented method, using a hardware processor, the method comprising: 
receiving, over a computer network from an owner device associated to an owner of a data channel, a first encrypted channel key for the data channel, the first encrypted channel key being a channel key that is encrypted with a public key associated to the owner of the data channel, the channel key being used to encrypt content shared through the data channel, wherein the data channel communicates information over the computer network; 
receiving, over the computer network from the owner device, one or more secondary encrypted channel keys, each secondary encrypted channel key respectively being the channel key that is encrypted with a public key associated to a respective participant of the data channel; 
storing, using the hardware processor, the first encrypted channel key and the one or more secondary encrypted channel keys to a channel list; 
distributing, over the computer network, the channel list to one or more participant devices that are respectively associated to each participant of the data channel; 

receiving, over [[a]] the computer network from the owner device a first encrypted second channel key for the data channel, the first encrypted second channel key being a second channel key that is encrypted with the public key associated to the owner of the data channel, the second channel key being used to encrypt content shared through the data channel, to the exclusion of at least one of the participants; 
receiving, over the computer network from the owner device, one or more secondary encrypted second channel keys, each secondary encrypted second channel key respectively being the second channel key encrypted with the public key of one of the participants, wherein the one or more4Application No. 16/228,461Response dated: May 3, 2021 Reply to Final Office Action dated February 3, 2021secondary encrypted second channel keys do not include a secondary encrypted second channel key that is the second channel key encrypted with the public key of the at least one of the participants that are excluded; 
updating the channel list to include the first encrypted second channel key and the one or more secondary encrypted second channel keys; 
distributing, over the computer network, the updated channel list to the participant devices; 
wherein subsequent communications over the data channel include the first encrypted channel key, the secondary encrypted channel keys, the first encrypted second channel key, the secondary encrypted second channel keys, and content encrypted using the second channel key, such that said communications transmit the 

Claim 9 (Currently Amended): The computer implemented method of claim 8, wherein upon receipt of the communication, over the data channel, by the owner device, the channel key is decrypted from the first encrypted channel key using a private key associated to the owner, and the decrypted channel key is further used to decrypt the encrypted content of the communication.  

Claim 10 (Currently Amended): The computer implemented method of claim 8, wherein upon receipt of the communication, over the data channel, by a participant device, the channel key is decrypted from a secondary encrypted channel key using a private key associated to the participant, and the decrypted channel key is further used to decrypt the encrypted content of the communication.  

Claim 11 (Canceled).  

Claim 12 (Canceled). 

Claim 13 (Currently Amended): The computer implemented method of claim 8, further comprising: 
storing the communications over the data channel; 
storing the subsequent communications over the data channel.  

Claim 14 (Currently Amended): The computer implemented method of claim 13, wherein the channel key enables access to the content of the stored communications by 

Claim 15 (Currently Amended): A non-transitory computer readable medium having program instructions embodied thereon, that, when executed by at least one processor, cause said at least one processor to perform a method including the following operations: 
initiating a data channel over a computer networked gaming service, including generating a channel key, the channel key being used to encrypt content communicated over the data channel, and generating a first encrypted channel key by encrypting the channel key with a public key associated to an owner of the data channel, wherein the data channel communicates information over the computer networked gaming service; 
adding a participant to the data channel, including generating a second encrypted channel key by encrypting the channel key with a public key associated to the participant; 
wherein a message sent via the data channel includes the first encrypted6Application No. 16/228,461 
Response dated: May 3, 2021Reply to Final Office Action dated February 3, 2021channel key and the second encrypted channel key, such that the message being sent transmits the first and second encrypted channel keys with encrypted content of the data channel; 
adding a second participant to the data channel, including generating a second channel key, the channel key being used to encrypt content communicated over the data channel subsequent to the addition of the second participant, and generating a first encrypted second channel key by encrypting the second channel key with the public key 
wherein after adding the second participant, a subsequent message sent via the data channel includes the first encrypted channel key, the second encrypted channel key, and the first, second and third encrypted second channel keys, such that the message being sent transmits the first and second encrypted channel keys, and the first, second and third encrypted second channel keys, with encrypted content of the data channel;
wherein upon receipt of the message by a user device associated to the owner, the channel key is decrypted from the first encrypted channel key using a private key associated to the owner, and the decrypted channel key is further used to decrypt the encrypted content of the message.  

Claim 16 (Canceled).  

Claim 17 (Original): The non-transitory computer readable medium of claim 15, wherein upon receipt of the message by a user device associated to the participant, the channel 7Application No. 16/228,461Response dated: May 3, 2021 Reply to Final Office Action dated February 3, 2021key is decrypted from the second encrypted channel key using a private key associated to the participant, and the decrypted channel key is further used to decrypt the encrypted content of the message.  

Claim 18 (Canceled).  



Claim 20 (Canceled).  

Claim 21 (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, the claims 1-2, 6-10, 13-15 and 17 are allowed over the cited prior art(s) of record. 
The following references/prior arts disclose the general subject matter recited in the independent claims 1, 8 and 15 before/after the current amendment is made and/or submitted.
A.	Kim et al. (US 2017/0012950 A1), discloses a case where the first user (i.e., hereinafter an owner or host) creates the chat room (i.e., initiating a data channel) of which the members are the first user and the second user (i.e., hereinafter the participant), the first user terminal may generate a session key (i.e., hereinafter a channel key) of the chat room. The first user terminal may further encrypt the generated session key and may provide the messenger server 130 with the encrypted session key. Wherein, the session key may be encrypted by using a public key of each user terminal (such as first user terminal and/or second user terminal). In one embodiment, the first user terminal may update (and use) a session key for encrypting chat contents of the chat room. In another embodiment, the server may send the encrypted session key and the encrypted chat contents to the device A (i.e., owner device). The device A (i.e., 
B.	Cooper et al. (US 2002/0029350 A1), discloses that the participants of a conferencing session can allow third party participants to be added to the session or deleted from the session at virtually any time. If necessary, session keys will be transmitted to the new participants when they are added. If during a session a third or later party is dropped from the session, the remaining participants will have new session keys distributed to them to continue the secure conferencing session. The new session keys that are distributed to the remaining participants (after a participant leaves the conference) will also be transmitted to the video archive service so that subsequent conference transactions will be encrypted and archived appropriately.
C.	Matsushita; Tatsuyuki (US 2008/0165958 A1), discloses a content distribution system that encrypts a content by using different session keys assigned to user systems, encrypts each of the session keys with a public key corresponding to a decryption key unique to each user system.
D.	Kim et al. (US 2015/0312260 A1), discloses a technique for sharing content through a chatting space of a social networking service (SNS). The technique includes detecting an access of a plurality of users to the chatting space, and decrypting encrypted content that was previously shared by the 
E.	Zhao et al. (US 8,649,515 B1), discloses that an owner of media data encrypts the media data using a session key. The session key is encrypted using a public key of a designated recipient of the media data. A key manager provides the encrypted session key to the recipient while the owner is sharing the media data with the recipient. The encrypted media data is published and accessed by the recipient over a public computer network. The encrypted session key and the encrypted media data are received in the recipient's computer, where the encrypted session key is decrypted into the session key using the recipient's private key and the encrypted media data is decrypted into the media data using the session key. When the owner is no longer sharing the media data with the recipient, the recipient is prevented from further receiving the encrypted session key from the key manager.
F.	Cotta; Bryan (US 2017/0111371 A1, Provided by the IDS), discloses a distributed computer game network, which may include server and client components, connected over a network such that data may be exchanged between the client and server components. The client components may include one or more computing devices including game consoles such as Sony Playstation.TM., etc.
G.	Wentong CAI (A Scalable Architecture for Supporting Interactive Games on the Internet; 2002 IEEE), this paper presents a scalable architecture for supporting large-scale interactive Internet games. In order to support a large 
H.	See the other cited prior arts.
However, the above prior arts of record including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the independent claims 1, 8 and 15.
For this reason, the specific claim limitations recited in the amended independent claims 1, 8 and 15 taken as whole are allowed.
The dependent claims 2, 6-7, 9-10, 13-14, and 17 which are dependent on the above independent claims being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control Branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498